Case 6:20-cv-00246-JDK-KNM Document 6 Filed 06/22/20 Page 1 of 2 PageID #: 20



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

CHARLES DAVID BROOKS,                            §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §
                                                           Case No. 6:20-CV-246-JDK-KNM
                                                 §
PAM PACE, ET AL.,                                §
                                                 §
       Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Charles David Brooks, an inmate proceeding pro se, filed the above-styled and

numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. This case was referred to United

States Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. On May 14, 2020, Judge

Mitchell issued a Report and Recommendation (Docket No. 4), recommending that the action be

dismissed with prejudice for purposes of in forma pauperis proceedings pursuant to 28 U.S.C.

§ 1915(g). Id. at 3; see Brooks v. Dennis, No. 1:12-cv-00426-RC-KFG (Oct. 31, 2012); Brooks v.

Bell, No. 6:17-cv-00018-RC-KNM (Mar. 9, 2019); Brooks v. Cato, 6:19-cv-00236-JDK-KNM

(Dec. 11, 2019). A return receipt indicating delivery to Plaintiff was received by the Clerk on June

2, 2020. Docket No. 5.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file



                                            Page 1 of 2
Case 6:20-cv-00246-JDK-KNM Document 6 Filed 06/22/20 Page 2 of 2 PageID #: 21



objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 4) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 4)

be ADOPTED. It is further

       ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for

purposes of in forma pauperis proceedings pursuant to 28 U.S.C. § 1915(g). Plaintiff may resume

his lawsuit if he pays the entire filing fee of $400 within thirty days after the entry of the final

judgment.




    So ordered and signed on this
    Jun 22, 2020




                                            Page 2 of 2
